Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to application 16/781,273, which was filed 02/04/20 and is a continuation of application 16/055,414, now US Patent 10,559,300, which is a continuation of application 15/349,245, now US Patent 10,043,512. Claims 1-20 are pending in the application and have been considered.

Computer Storage Medium
Claims 17-20 are directed to a computer storage medium. According to the specification at page 18 lines 4-5, “The computer storage medium is not… a propagated signal”. Therefore, the broadest reasonable interpretation of “computer storage medium” that is consistent with the specification does not encompass transitory media types. This is solely for clarity of the record and is not a rejection.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,559,300. This is a statutory double patenting rejection because the conflicting claims are identical.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6-11, and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-13 of US Patent 10,043,512.
Specifically, a comparison of e.g. claim 1 in the present application with claim 1 of  US Patent 10,043,512 yields the following:
(Present application)				(US Patent 10,043,512)
1. A method for generating a target sequence comprising a respective output at each of a plurality of output time steps from an input sequence comprising a respective input at each of a plurality of input time steps, the method comprising: 


for each block of a fixed number of input time steps in the input sequence: 

processing each input in the block of input time steps using an encoder recurrent neural network (RNN) to generate a respective feature representation of the input; and 



processing the feature representations for the inputs in the block and a preceding output at a preceding output time step using a transducer RNN to select a respective output for each of one or more output time steps immediately following the preceding output time step.

1. A method for generating a target sequence comprising a respective output at each of a plurality of output time steps from an input sequence comprising a respective input at each of a plurality of input time steps, the method comprising:


for each block of a fixed number of input time steps in the input sequence:

processing each input in the block of input time steps using an encoder recurrent neural network (RNN) to generate a respective feature representation of the input;

selecting outputs for a portion of the plurality of time steps corresponding to the block, including for each current output time step of the portion of the plurality of time steps, processing, using a transducer RNN, (i) data that is based on the feature representations for the inputs in the block and (ii) a preceding output at a preceding output time step that immediately precedes the current output time step, 


to select a respective output for the current output time step; and




As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,043,512. Independent claims 9 and 17 are similarly anticipated by claims 7 and 12 of US Patent 10,043,512. Each limitation within dependent claims 2, 3, 6-8, 10, 11, 14-16, 18, and 19 of the present application is found in claims 2, 1, 3-5, 8, 7, 9-11, 13, and 12 of US Patent 10,043,512 respectively, and these claims are also anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linsker (2007/0022068) discloses a method for generating a target sequence comprising a respective output at each of a plurality of output time steps from an input sequence comprising a respective input at each of a plurality of input time steps (specifying a sequence of time values, inputting state data comprising … a measurement vector … (e) determining a control vector using one of said updated control functions and said state data, (f) outputting said control vector, [0049]), the method comprising: for each block of a fixed number of input time steps in the input sequence (for a given set of measurements y1, y2,… yt, i.e. t input time steps in input sequence y, [0008]): processing each input in the block of input time steps using an encoder recurrent neural network (RNN) to generate a respective feature representation of the input (Fig 10 shows a RNN, see [0026], yt the current measurement at time t are provided to the nodes 1002 of Layer A and 1003 of Layer B, [0154], weights corresponding to the matrix 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2657                         03/19/21